IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MARY J. CHURLICK, EXECUTRIX OF :              No. 506 MAL 2016
THE ESTATE OF MARY J. YOHN, :
DECEASED,                                 :
                                          :   Petition for Allowance of Appeal from
                       Respondent         :   the Unpublished Memorandum and
                                          :   Order of the Superior Court at No. 1108
                                          :   MDA 2015 entered on June 28, 2016,
                v.                        :   affirming the Order Entered of the
                                          :   Cumberland County Court of Common
                                          :   Pleas at No. 12-7476 entered on
MANOR CARE OF CARLISLE PA, LLC, :             September 6, 2013
D/B/A       ,     MANORCARE        HEALTH :
SERVICE, CARLISLE, AND HCR MANOR :
CARE, INCL, MANORCARE INC., HCR :
HEALTHCARE LLC, HCR HEALTHCARE :
II, III, AND IV, LLC.,                    :
                                          :
                       Petitioners        :


                                      ORDER



PER CURIAM                                          DECIDED: December 1, 2016

      AND NOW, this 1st day of December, 2016, the Petition for Allowance of Appeal

is GRANTED, the order of the Superior Court is VACATED, and the case is

REMANDED to the Superior Court for further proceedings consistent with our holding in

Taylor v. Extendicare Health Facilities, Inc., ____ A.3d ____, 2016 WL 5630669 (filed

Sept. 28, 2016).